Citation Nr: 0714561	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-41 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as acne.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right torso disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from March 1973 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 
3.159(c)(d)(2006).  Such assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4)(2006).  

With respect to the veteran's claim for service connection 
for residuals of a gunshot wound to the right torso, the 
record reflects that in March 1970, prior to the veteran's 
entrance into service, he sought treatment at a private 
hospital for a gunshot wound to the right torso.  
Contemporaneous treatment records reflect that the veteran, 
who was asymptomatic at the time, had a metallic fragment 
(presumably a bullet) lodged in his chest/ liver area, but 
that such object was not removed by his treating physicians.  
The veteran's service medical records reflect that in 
November 1975, he sought treatment for right side flank pain 
that was associated with his prior, pre-service, gunshot 
wound.  However, despite evidence of a pre-existing gunshot 
wound on the veteran's right torso and in-service complaints 
of right side pain associated with the previous gunshot 
wound, the record does not reflect that the veteran has been 
scheduled for a VA examination to determine whether his pre-
existing gunshot wound was aggravated by his active service.  
Such would be useful in the de novo adjudication of the 
veteran's claim.

With respect to the veteran's claim for entitlement to 
service connection for a skin disability, claimed as acne, 
the veteran's service medical records reflect that in 
February 1975, the veteran sought treatment for acne.  The 
examiner found that the veteran had mild to moderate acne on 
his face and mild acne on his back.  Post-service treatment 
records reflect that in April and May 2004, the veteran was 
diagnosed with acne after complaining of skin lesions and 
bumps on his face and arms.  However, despite his in-service 
acne diagnosis and his current post-service acne diagnosis, 
the record does not demonstrate that the veteran has been 
scheduled for a VA examination and clinical opinion to 
determine the nature and etiology his acne.  Such would be 
useful in the de novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for a skin disability, claimed 
as acne as well as his claim for service 
connection for residuals of a gunshot 
wound to the right torso, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Contact the veteran and request that 
he provide the names and address of all 
health care providers from whom he has 
sought treatment for his acne since his 
discharge from service and his residuals 
of a gunshot wound to the right torso 
prior to service and since his discharge 
from service.  After securing the 
necessary authorizations for release of 
this information, the AOJ should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  Schedule the veteran for a VA 
examination, with the appropriate 
specialist, to ascertain the nature and 
etiology of the veteran's current acne 
disability.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a current acne disability that is 
etiologically related to any incident in 
service, to include his documented in-
service treatment for acne.  The claims 
folder should be made available for 
review by the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be set 
forth.  
		
4.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
extent of his residuals of a gunshot 
wound to the right torso disability.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran 
has any current residuals of his gunshot 
wound to the right torso that are 
etiologically related to his service in 
the military, to include aggravation of 
any pre-existing residuals of a gunshot 
wound to the right torso disability.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

5.  Following completion of the above, 
the Agency of Original Jurisdiction 
should review the evidence and determine 
whether the veteran's claims may be 
granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



